              Case 1:17-cv-05692-PGG        Document 69     Filed 12/10/19       Page 1 of 1




                                              THE CITY OF NEW YORK

James E, Johnson                             LAW DEPARTMENT                                     JANICE BIRNBAUM
Corporation Counsel                              l 00 CHURCI l STREET                            Phone: (212) 356-2085
                                                 NEW YORK, NY l 0007                               Fax: (212) 356-2439
                                                                                         E-mail:jbirnbaum@law nyc gov

                                                                  December 10, 2019

 Filed via ECF
Hon. Paul G. Gardephe, US.D.J.
United States District Court
40 Foley Square
New York, N.Y. 10007

                      Re:   MG.v. New York City Department of Education
                            Civil Action No. 17 CV 5692 (PGG/KNF)

Dear Judge Gardephe:

        I am the Assistant Corporation Counsel assigned to defend Defendants New York City
Department of Education ('·DOE"), the City of New York (City"), and DO E's Chancellor sued
solely in an official capacity (collectively "Defendants") in the above-referenced action. I write
to request rescheduling of the next Court conference, presently scheduled for December 19, 2019, at
 l 0:00 a.m. I have reached out to my adversaries and my clients, and all are available this Friday,
December 13, 2019, if Your Honor is also available. We arc also available on December 17 from
2:30 to 3:30 p.m.. and January 13 and 14, 2020. I make this request because I have a conflict on
December 19, 2019. that just arose, which I cannot reschedule. This my first request for the
rescheduling of the December 19" Court conference and Plaintiffs' counsel do not object to this
request. I thank the Court for its consideration of this request.

                                               Respectfully submitted,
                                                                                  •

                                                ;,;_,,, /).A
                                               Annice 13irnhaum
                                               Senior Counsel

cc. All Counsel or Record via CCF                                 , MEMO c-
                                                                         ENDORSED
                                                                            ale p&oee «
                                                                  !l"\ ~- 7o;,.., _,, lo:oC> /I-A


                                                                           oi>   «Jaso kilt&iui;

                                                                             R'A co?
                                                                           n! <G Gardephe.
                                                                                      s ?U 5,) ;    +   eiheds


                                                                                 [a./7,/9
